DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/083,504 filed on October 29, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a washer configured to move forward on a back side of the license plate in an area without the bracket in order to clean a sensing surface of a sensor which monitors the front of a vehicle”. It is unclear what is meant by “a washer configured to move forward on a back side of the license plate in an area without the bracket” in the claim, thereby renders the claim indefinite. 
The rest of the dependent claims 2-7 are rejected based on their dependency from the rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Onofrio (US 20220144219 A1) in view of Schaye (US 20200353862 A1).

Regarding claim 1, D'Onofrio discloses a vehicle front structure comprising: a bracket (Figs. 1A-2D, 2A-2B, 4A, frame 350) disposed between a part of a back surface of a license plate (license plate 105) and a (¶0094: mounting surface 147 of the vehicle 100), the bracket fastening the license plate to (¶0094: the license plate 105 positioned against the frame 350); and a washer configured to move forward on a back side of the license plate in an area without the bracket in order to clean a sensing surface of a sensor which monitors (Figs. 5-7, ¶0104: a lens cleaning system 400 that is installed onto the vehicle 100A, and illustrates the position of the nozzle 340 in relation to the position of the lens 115. The nozzle assembly 530 includes the nozzle 340 having an adjustable aim), wherein the bracket comprises one or a plurality of supporting portions protruding on the washer side (Fig. 4A-4B, 5, ¶0094: The frame 350 may be a flat plate including a back surface 351 with support features 352A1, 352A2, 353B1, 352B2)  and supporting the license plate from the back side thereof (¶0094: first through fourth (top and bottom pairs) support features 352A1, 352A2, 353B1, 352B2, which may be integral standoffs with respective center fastener receiving apertures configured to receive respective fasteners, provide first and second upper seating surfaces 353A1, 353A2 (generally referred to as 353A) and first and second lower seating surfaces 353B1, 353B2 (generally referred to as 353B) for positioning the license plate 105 against the frame 350).
D'Onofrio discloses  a bracket  disposed between a part of a back surface of a license plate  and a  mounting surface 147 of the vehicle 100, However, D'Onofrio is silent regarding  a front grill, the bracket fastening the license plate to the front grille, and a sensor which monitors the front of a vehicle.
However, Schaye discloses a front grill, the bracket fastening the license plate to the front grille (Figs. 1, 2, 4, ¶¶0035, 0048), and a sensor which monitors the front of a vehicle (¶0040:sensors may be contained on the PCBs 206a and 206b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio by utilizing  a front grill, the bracket fastening the license plate to the front grille, and a sensor which monitors the front of a vehicle, for providing an improved automotive and pedestrian safety system (Schaye: ¶0023). 
Regarding claim 2,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the plurality of supporting portions of the bracket (Figs. 4A-4B: frame 352) are disposed on respective sides of the washer  to thereby sandwich the washer (pump 305).
Regarding claim 4, D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer (pump 300) is disposed below a body of the bracket (Figs. 6, 6A) in order to clean the sensing surface disposed (¶0104: FIG. 7 is a side view of an embodiment of a lens cleaning system 400 that is installed onto the vehicle 100A… the nozzle 340 is positioned below the camera 110 in the vertically downward direction 16, and within the camera 110 field of view 140) except for “in order to clean the sensing surface disposed below the license plate.” However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio by rearranging the vehicle structure disclosed in D'Onofrio and arrive at the claimed invention (i.e., clean the sensing surface disposed below the license plate), since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 5,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer (nozzle assembly 530) is disposed above a body of the bracket (Fig. 6, 6A, frame 352) in order to clean the sensing surface disposed above the license plate (¶0104: FIG. 7 is a side view of an embodiment of a lens cleaning system 400 that is installed onto the vehicle 100A… the nozzle 340 is positioned below the camera 110 in the vertically downward direction 16, and within the camera 110 field of view 140).
Regarding claim 6,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer is disposed on the vehicle right of a body of the bracket (Fig. 10A-10B: nozzle assembly 530) in order to clean the sensing surface disposed on the vehicle right of the license plate (camera 110).
Regarding claim 7 ,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer is disposed on the vehicle left of a body of the bracket  (Fig. 10A-10B: nozzle assembly 530) in order to clean the sensing surface disposed on the vehicle left of the license plate (camera 110).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Onofrio (US 20220144219 A1) in view of Schaye (US 20200353862 A1) as applied to claim 1, and further in view of Grimm (US 20070150196 A1).

Regarding claim 3, D'Onofrio  in view of Schaye does not explicitly disclose wherein the sensor is a LiDAR configured to sense an object in front of the vehicle.
However, Grimm discloses wherein the sensor is a LiDAR configured to sense an object in front of the vehicle (¶0029: a lidar (116) sensor positioned at the front of a vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio  in view of Schaye by utilizing  wherein the sensor is a LiDAR configured to sense an object in front of the vehicle, as taught by Grimm, for improving the performance of collision avoidance  a vehicle (Grimm:¶0006). 
The following is the prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US 11305742 B2) describes a vehicle grille assembly includes a vehicle grille, a grille badge and a washer assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488